IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JUNIUS BURNO,                            : No. 26 EM 2015
                                         :
                     Petitioner          :
                                         :
                                         :
             v.                          :
                                         :
                                         :
THE COURT OF COMMON PLEAS OF             :
LEHIGH COUNTY,                           :
                                         :
                     Respondent          :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.